Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 15 October 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                         15 October 1782
                     
                     je prends La liberté de vous d’adresser a votre excelence un paquet pour Mr Le Duc de Lauzun que j’engage à revendre à Newyork pour traiter avec Les amiraux anglois de L’Echange de Mr de La touche et afin quil puisse visiter Les prisonniers francois qui y sont et leurs procurer quelques soulagements.
                     il est arrivé un batiment venant de cadiz et parti Le 24 aout on a appris par Lui que L’assaut devoit redonner à gibraltar Le Landemain et que Les assiegeants ne doutoient point de la réussitte.  je suis avec Les Sentiments de La plus haute consideration et de respect de votre Excellence Le tres humble et tres obeissant serviteur 
                     
                        Le Mis de Vaudreuil
                     
                  
                  Translation
                     I take the liberty to inclose your Excellency a Packet for Mr le Duc de Lauzun who I engage to go to New York to treat with the English Admirals for the Exchange of Mr de la Touche and to visit the other French Prisoners & procure them some necessaries.
                     A Vessell is arrived here from Cadiz which place she left the 24 August by her we learn that the 25th was fixed as far as assault on Gibralter and that the besieging had no doubt of success.  I am &c.
                     
                  
               